      Case 2:20-cv-00158-SAB     ECF No. 36   filed 11/13/20   PageID.364 Page 1 of 12



 1
                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
 2                                                        EASTERN DISTRICT OF WASHINGTON



 3                                                         Nov 13, 2020
 4                                                             SEAN F. MCAVOY, CLERK



 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 ERNEST CLARK HICKS,
10              Plaintiff,                        No. 2:20-CV-00158-SAB
11              v.
12 BANK OF AMERICA, N.A, a foreign                ORDER DISMISSING CASE
13 (non-Washington incorporated) banking
14 institution; MORTGAGE ELECTRONIC
15 REGISTRATION SYSTEMS, INC., a
16 foreign (non-Washington incorporated)
17 corporation; TREASURY BANK, N.A., a
18 foreign (non-Washington incorporated)
19 banking institution; QUALITY LOAN
20 SERVICE CORP. OF WASHINGTON, a
21 Washington corporation; and DOES 1-10,
22              Defendants.
23
24        Before the Court are Defendants Bank of America and Mortgage Electronic
25 Registration Systems’s (MERS) Motion to Dismiss, ECF No. 22, and Defendant
26 Quality Loan Service’s (“QLS”) Motion to Dismiss Complaint and Joinder in Bank
27 of America and MERS’s Motion to Dismiss, ECF No. 24. Plaintiff is represented
28 by William Jeff Barnes and Lucy Gilbert. Defendants Bank of America, MERS,

     ORDER DISMISSING CASE * 1
         Case 2:20-cv-00158-SAB   ECF No. 36    filed 11/13/20   PageID.365 Page 2 of 12



 1 and Treasury Bank 1 are represented by Michael Kapaun and Steven Dixson;
 2 Defendant QLS is represented by Robert McDonald. The motions were considered
 3 without oral argument.
 4           Defendants request that the Court dismiss the Complaint because the claims
 5 are barred by preclusion doctrines and binding settlement agreements, and because
 6 he fails to state a claim upon which relief can be granted. Plaintiff opposes the
 7 motions. Having reviewed the briefing and the applicable caselaw, the Court grants
 8 Defendants Bank of America and MERS’ motion to dismiss and dismisses this
 9 case as barred by claim and issue preclusion. As discussed below, QLS’s motion to
10 dismiss is denied as moot.
11                                           Facts
12           The following facts are drawn from Plaintiff’s Complaint, ECF No. 1.
13 Plaintiff owns a property located at 6005 Sunset Highway, Cashmere, Washington,
14 98815. On or about April 28, 2004, Plaintiff executed a Note in favor of Peoples
15 Bank to finance the purchase of the Property, and that same day executed a Deed
16 of Trust (“DOT”) in favor of Peoples Bank. Plaintiff alleges that QLS previously
17 attempted to foreclose on the Property through a non-judicial Trustee’s Sale. The
18 Sale was cancelled by agreement of the parties. Plaintiff alleges that now Bank of
19 America has recently threatened to institute another foreclosure proceeding, but
20 has not introduced any evidence of any impeding foreclosure proceedings by any
21 of the Defendants, nor have Defendants admitted that they have in fact instituted
22 new foreclosure proceedings on the Property.
23           Plaintiff generally alleges that Bank of America has no authority to foreclose
24 on the loan because of deficiencies with the Note and Assignment of the Deed of
25 Trust. Plaintiff argues that there are three stamps on the Note: a special
26 endorsement from Peoples Bank to a division of Treasury Bank, a second special
27
    Treasury Bank, under the name Countrywide Bank, National Association, merged
     1
28 with Bank of America in April 2009. See ECF No. 35 at 2.

     ORDER DISMISSING CASE * 2
      Case 2:20-cv-00158-SAB    ECF No. 36    filed 11/13/20   PageID.366 Page 3 of 12



 1 endorsement from Treasury Bank to Countrywide Home Loans, and a third blank
 2 endorsement from Countrywide. Plaintiff argues that Bank of America has
 3 represented that it is a beneficiary and holder of the Note, as secured by the Deed
 4 of Trust. He argues that MERS prepared an assignment of the Deed of Trust
 5 purporting to transfer its interest in the DOT and the Note to BAC Home Loans,
 6 which was later acquired by Bank of America. Plaintiff argues that the assignment
 7 conflicts with the alleged transfers of the Note based on the stamps on the Note,
 8 and therefore Bank of America is purporting to be the beneficiary of the DOT and
 9 the holder of the Note on the basis of a “fraudulent” document. He argues that
10 MERS did not and cannot transfer Promissory Notes and cannot transfer beneficial
11 interests. He also asserts that MERS had no authority to appoint QLS as a
12 successor trustee because it is not a “true” beneficiary.
13                                  Procedural History
14        Plaintiff filed a pro se complaint in this court on April 16, 2020. ECF No. 1.
15 He later retained counsel, but has not filed an amended complaint. Plaintiff is
16 seeking declaratory relief that: (1) the Note is not a “negotiable instrument”; (2)
17 there was never an effective or legal transfer of any interest in the Note from the
18 original lender to Bank of America; (3) the alleged endorsements are of no legal
19 force; (4) there could be no transfer of the Note from or by MERS; (5) Bank of
20 America is not the holder of the Note and has no rights in the Note; (6) MERS is
21 not and never was the beneficiary of the DOT; (7) there was never any obligation
22 in favor of MERS; (8) Bank of America is not the holder of and has no rights in the
23 DOT; (9) the appointment of QLS as the successor trustee was void and of no
24 effect; and (10) none of the Defendant have any enforceable interest in either the
25 Note or the DOT. He also seeks permanent injunctive relief against all Defendants
26 enjoining any Trustee’s Sale of the Property and precluding Defendants from
27 continuing with any proceeding to secure possession of the Property. Finally,
28 Plaintiff alleges violations of the Washington Consumer Protection Act. He alleges

     ORDER DISMISSING CASE * 3
        Case 2:20-cv-00158-SAB    ECF No. 36    filed 11/13/20   PageID.367 Page 4 of 12



 1 MERS falsely represented itself as the beneficiary of the DOT and illegally
 2 attempted to convey the interest in the DOT and Note, and that Bank of America’s
 3 representation that it had an enforceable interest in either constitutes a deceptive
 4 and unfair practice.
 5          Plaintiff has filed two lawsuits related to Defendants’ attempts to foreclose
 6 on the Property. On January 22, 2016, Plaintiff filed suit against Bank of America,
 7 MERS, and QLS in the Eastern District of Washington, Case No. 2:16-cv-00019-
 8 SAB. In that suit, Plaintiff raised claims under the Washington Foreclosure
 9 Fairness Act, the Unfair Business Practices Act, the Fair Debt Collection Practices
10 Act, and breach of contract regarding the Housing Affordable Modification
11 Program, fraud, and accounting. Those claims were based on Bank of America’s
12 attempt to foreclose on the Loan after the issuance of a bad faith certificate by a
13 mediator. Plaintiff alleged that Bank of America claimed to be a successor to some
14 interest in the Deed of Trust, insinuating that Bank of America did not have a right
15 to enforce the Note. The suit was resolved by a settlement, and the Court dismissed
16 Plaintiff’s claims with prejudice on July 13, 2017. ECF No. 23-3, 23-4.
17          On July 18, 2018, Plaintiff filed another lawsuit in Chelan County Superior
18 Court, Case No. 18-2-00648-04, against Bank of America, MERS, and QLS. ECF
19 No. 23-5. In this case, Plaintiff raised claims under the Foreclosure Fairness Act,
20 the Deed of Trust Act, the Fair Debt Collection Practices Act, breach of settlement
21 agreement from the First Suit, and accounting. Those claims were again based on
22 Bank of America’s attempt to foreclose on the loan after the issuance of the same
23 bad faith certificate alleged in the First Suit. Plaintiff also challenged Bank of
24 America’s standing by attacking the validity of assignments of the DOT and Note.
25 This case was also resolved by a settlement, and the Court dismissed Plaintiff’s
26 claims with prejudice on August 19, 2019. ECF No. 23-6, 23-7.
27 //
28 //

     ORDER DISMISSING CASE * 4
      Case 2:20-cv-00158-SAB      ECF No. 36    filed 11/13/20   PageID.368 Page 5 of 12



 1                                 Rule 12(b)(6) Standard
 2        The Court may dismiss a complaint for “failure to state a claim upon which
 3 relief can be granted.” Fed. R. Civ. P. 12(b)(6). “A complaint may fail to show a
 4 right of relief either by lacking a cognizable legal theory or by lacking sufficient
 5 facts alleged under a cognizable legal theory.” Woods v. U.S. Bank N.A., 831 F.3d
 6 1159, 1162 (9th Cir. 2016).
 7        In ruling on a Rule 12(b)(6) motion, the Court must accept all material
 8 allegations as true and construe the complaint in the light most favorable to the
 9 non-movant. Wyler Summit P’Ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661
10 (9th Cir. 1998). Thus, dismissal is proper only if “the movant clearly establishes
11 that no material issue of fact remains to be resolved and that he is entitled to
12 judgment as a matter of law.” McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810
13 (9th Cir. 1988). The complaint “must contain sufficient factual matter, accepted as
14 true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
15 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
16 (1955)). However, this does not require the Court to accept legal conclusions as
17 true. Iqbal, 556 U.S. at 678. Indeed, to survive a Rule 12 motion, the claims must
18 be plausible and rise “above the speculative level.” Iqbal, 55 U.S. at 678;
19 Twombly, 550 U.S. at 555-56. Claims that rise beyond speculation allow the court
20 to draw the reasonable inference that the defendant is liable for the misconduct
21 alleged. Iqbal, 556 U.S. at 678. This is a context-specific task that requires the
22 Court to draw on its judicial experience and common sense. Id. at 679. A
23 complaint that offers “labels and conclusions” or “a formulaic recitation of the
24 elements of a cause of action” will not suffice, nor will “naked assertions” devoid
25 of “further factual enhancement.” Id.
26                        Defendants’ Request for Judicial Notice
27        As a preliminary matter, Defendants Bank of America and MERS request
28 the Court take judicial notice of a number of documents in support of their motion

     ORDER DISMISSING CASE * 5
      Case 2:20-cv-00158-SAB     ECF No. 36    filed 11/13/20   PageID.369 Page 6 of 12



 1 to dismiss pursuant to Fed. R. Evid. 201. Defendants request that the Court take
 2 judicial notice of several documents: (1) the Deed of Trust; (2) a Complaint filed
 3 on January 22, 2016 in Case No. 2:16-CV-00019-SAB (the “First Suit”); (3) the
 4 settlement agreement between Plaintiff and Defendants in the First Suit (the “First
 5 Settlement Agreement”); (4) a Stipulated Order dated July 13, 2017, dismissing
 6 Plaintiff’s claims with prejudice in the First Suit; (5) a Complaint filed on July 18,
 7 2018, in Superior Court for the State of Washington in Chelan County, Case No.
 8 18-2-00648-04 against Defendants (the “Second Suit”); (6) the settlement
 9 agreement between Plaintiff and Defendants in the Second Suit (the “Second
10 Settlement Agreement”); and (7) a Stipulated Order dated August 19, 2019,
11 dismissing Plaintiff’s claims with prejudice in the Second Suit. ECF No. 23.
12 Defendants also request judicial notice of the Appointment of Successor Trustee,
13 ECF No. 31-1.
14        Because the authenticity of the documents is not challenged here or subject
15 to reasonable dispute—although Plaintiff does challenge Defendants’ legal
16 authority to enforce some of them—and because all the documents undergird
17 Plaintiff’s Complaint, the Court takes judicial notice of these documents. United
18 States v. 14.02 Acres of Land More or Less in Fresno Cty., 547 F.3d 943, 955 (9th
19 Cir. 2008); United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
20                         Defendant QLS’s Motion to Dismiss
21        The Court first considers Defendant QLS’s Motion to Dismiss, ECF No. 24.
22 Shortly after filing its motion, QLS and Plaintiff filed a Stipulation of
23 Nonparticipation, ECF No. 29. This stipulation acknowledges QLS’s status as a
24 nominal party and QLS’s agreement to not participate in this action. QLS’s motion
25 to dismiss is therefore denied as moot.
26           Defendants Bank of America and MERS’s Motion to Dismiss
27        The Court next considers Defendants Bank of America and MERS’s motion
28 to dismiss, ECF No. 22. Defendants primarily argue that this case should be

     ORDER DISMISSING CASE * 6
      Case 2:20-cv-00158-SAB      ECF No. 36   filed 11/13/20   PageID.370 Page 7 of 12



 1 dismissed because the claims here are barred by claim and issue preclusion and by
 2 binding settlement agreements from prior litigation. They also argue that Plaintiff
 3 fails to state claims upon which relief can be granted. Plaintiff opposes. For the
 4 reasons discussed below, Plaintiff’s claims are barred by claim and issue
 5 preclusion. The Court need not address Defendants’ other grounds for dismissal in
 6 order to dispose of the motion. Accordingly, the motion is granted and the case is
 7 dismissed.
 8     1. Whether Prior Suits Preclude Plaintiff’s Claims
 9        Defendants argue that Plaintiff’s claims are barred by both claim and issue
10 preclusion. They argue that two prior suits involving these same parties seeking to
11 prevent Defendants from foreclosing on Plaintiff’s Property ended in binding final
12 judgments that prevent Plaintiff from raising his current claims. Plaintiff first
13 argues that claim and issue preclusion are affirmative defenses that ought to be
14 pled in an Answer, not in a motion to dismiss. He further argues that even if
15 Defendants’ preclusion arguments are properly raised, they fail to establish all the
16 elements of either doctrine.
17        Ordinarily, affirmative defenses may not be raised on a motion to dismiss
18 and must be stated in an Answer. U.S v. Commodity Futures Trading Comm’n v.
19 Monex Credit Co., 931 F.3d 966, 972 (9th Cir. 2019). This is because plaintiffs are
20 not expected to craft their pleadings around anticipated affirmative defenses.
21 Monex, 931 F.3d at 972. Claim and issue preclusion are affirmative defenses. Fed.
22 R. Civ. P. 8(c)(1). However, courts recognize that both claim and issue preclusion
23 may be asserted in a motion to dismiss so long as there are no disputed issues of
24 fact. Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984); see, e.g., Witte v.
25 Wells Fargo Home Mortg., No. 2:16-CV-691-KJM-EFB PS, 2017 WL 714313 at
26 *3-*5 (E.D. Cal. Feb. 23, 2017).
27        Plaintiff argues that Defendants have created issues of ambiguity as to the
28 intent of the parties in executing the settlement agreements in the First and Second

     ORDER DISMISSING CASE * 7
      Case 2:20-cv-00158-SAB    ECF No. 36    filed 11/13/20   PageID.371 Page 8 of 12



 1 Suits in order to argue that the claims here are precluded by virtue of the terms of
 2 those settlement agreements. However, the Agreements are what they are—there is
 3 no latent ambiguity as to what those Agreements do or do not foreclose.
 4 Furthermore, insofar as the contents of the Settlement Agreements are concerned,
 5 that would go towards Defendants’ arguments that the Settlement Agreements bar
 6 Plaintiff’s claims here rather than their arguments that preclusion doctrines bar his
 7 claims. Defendants properly raised claim and issue preclusion.
 8        a. Claim Preclusion
 9        Claim preclusion—also known as res judicata—bars re-litigation of claims
10 that were litigated, or could have been litigated, in a prior action. Loveridge v. Fred
11 Meyer, Inc., 125 Wash.2d 759, 763 (1995). In order for claim preclusion to apply,
12 the party asserting the doctrine must prove identity between a prior final judgment
13 on the merits and a subsequent of (1) persons and parties; (2) cause of action; (3)
14 subject matter; and (4) the quality of persons for or against whom the claim is
15 made. Id. In determining whether claims brought in two suits are identical, the
16 court examines not whether the exact same cause of action was asserted but rather
17 (1) whether the rights or interests established in the prior judgment would be
18 destroyed or impaired by the second action; (2) whether substantially the same
19 evidence is presented in the two actions; (3) whether the two suits involve
20 infringement of the same right; and (4) whether the two suits arise out of the same
21 transactional nucleus of facts. Ensley v. Pitcher, 152 Wash. App. 891, 903 (2009).
22        In the First Suit, Plaintiff asserted claims against Bank of America, QLS,
23 and MERS to enjoin the foreclosure of the Property based on the 2010 default on
24 his mortgage and a Notice of Default served in April 2013. ECF No. 23-2 at 29. He
25 asserted Defendants had violated the Foreclosure Fairness Act, Wash Rev. Code
26 § 61.24.163, the Unfair Business Practices Act, Wash. Rev. Code § 61.24.135, the
27 Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692f, breach of
28 contract regarding the Housing Affordable Modification Program (“HAMP”), and

     ORDER DISMISSING CASE * 8
      Case 2:20-cv-00158-SAB     ECF No. 36     filed 11/13/20   PageID.372 Page 9 of 12



 1 fraud. His claims were generally based on Defendants’ alleged bad faith in
 2 evaluating Plaintiff for HAMP and failure to meaningfully participate in mediation.
 3 The case ended in a final judgment as the result of a settlement agreement. ECF
 4 No. 23-4. In the Second Suit, Plaintiff again asserted claims against Bank of
 5 America, QLS, and MERS. ECF No. 23-5. In this case, Plaintiff asserted claims
 6 arising from Notices of Default served in 2016, including violations of the
 7 Foreclosure Fairness Act, the Deed of Trust Act, the FDCPA, breach of settlement
 8 agreement, and accounting. Plaintiff also argued that MERS’ assignments of the
 9 Deed of Trust were “probabl[y]” invalid. Id.
10        The parties do not dispute that the identity of parties, quality of parties, and
11 final judgment requirements are satisfied. The crux of the dispute here is whether
12 Plaintiff’s claims here are identical to the claims asserted in either the First Suit or
13 the Second Suit. Defendants argue that Plaintiff could have brought his claims in
14 the current suit in either the First or Second Suit and failed to do so, and is
15 therefore barred from raising them now. They argue the claims in all three actions
16 involve the same subject matter—the loan, comprised of the Note and the Deed of
17 Trust, and Bank of America’s attempts to foreclose on the loan. They also argue
18 that Plaintiff is again raising claims made in the Second Suit: that Bank of America
19 is not a successor in interest and that assignments by MERS are invalid. Here,
20 Plaintiff alleges claims for declaratory relief that the Note is not a valid negotiable
21 instrument, that there was never any legal transfer of an interest in the Note to
22 Bank of America, and that MERS had no authority to transfer an interest in the
23 Note. He also seeks permanent injunctive relief enjoining Defendants from
24 foreclosing on the Property and proceeding with a Trustee’s Sale of the Property.
25 He also alleges violations of the Consumer Protection Act. These claims all arise
26 out of Plaintiff’s belief that MERS had no authority to assign an interest in the
27 Note or Deed of Trust to Bank of America.
28

     ORDER DISMISSING CASE * 9
     Case 2:20-cv-00158-SAB     ECF No. 36    filed 11/13/20   PageID.373 Page 10 of 12



 1        The claims in this case are sufficiently connected to the claims in the First
 2 and Second Suits to warrant claim preclusion. The claims here would rely on the
 3 same sort of evidence—the Note, the Deed of Trust, and Notices of Default—and
 4 arise out of the same transactional set of facts—Plaintiff’s default on the Loan and
 5 Defendants’ attempts to foreclose on the Property. In addition, Plaintiff does not
 6 show why he could not have brought the claims he brings now in either the First or
 7 Second Suits. Plaintiff appears to be engaging in impermissible claim splitting. See
 8 Kuhlman, 78 Wash. App. at 120. Thus, Plaintiff’s claims here are identical to his
 9 claims in the prior suit, and claim preclusion applies. His claims are dismissed with
10 prejudice.
11        b. Issue Preclusion
12        Defendants also argue that issue preclusion bars Plaintiff’s claims. Issue
13 preclusion prevents re-litigation of an issue after the party estopped has had a full
14 and fair opportunity to present its case. Barr v. Day, 124 Wash.2d 318, 324-25
15 (1994). It applies when a subsequent suit involves a different claim, but the same
16 issue. Weaver v. City of Everett, 4 Wash. App. 2d 303, 315 (2018). Under
17 Washington law, the elements of issue preclusion are: (1) identity of issues; (2) a
18 final judgment on the merits; (3) the party against whom the doctrine is asserted
19 was a party or in privity with the party to the prior case; and (4) application of the
20 doctrine does not work an injustice. Weaver, 4 Wash. App. 2d at 315 (citing
21 Thompson v. Dep’t of Licensing, 138 Wash.2d 783, 790 (1999)). When issue
22 preclusion is asserted, “the second claim is always different from the first,” though
23 it can “be expected to rase at least some different ultimate issues”; “[w]hat matters
24 is whether facts established in the first proceeding forecloses the second claim.”
25 Scholz v. Wash. State Patrol, 3 Wash. App. 2d 584, 596-97 (2018). Application of
26 the doctrine works an injustice on a party when, during an earlier proceeding, that
27 party did not have a full and fair opportunity or motivation to litigate the contested
28 issue. Weaver, 4 Wash. App. at 316.

     ORDER DISMISSING CASE * 10
     Case 2:20-cv-00158-SAB     ECF No. 36    filed 11/13/20   PageID.374 Page 11 of 12



 1        Defendants argue that issue preclusion applies to bar Plaintiff’s claims
 2 because his claims are rehashing issues raised in the Second Suit, primarily Bank
 3 of America’s standing to enforce the Note and MERS’s authority to convey its
 4 interest to Bank of America. Plaintiff argues that this argument should be raised in
 5 an Answer, not in a motion to dismiss, and that even if the issue was properly
 6 raised Defendant fails to establish identity of issues. He argues that the issues in
 7 the Second Suit and this suit are not the same because this action arises out of a
 8 purported new foreclosure effort. He also argues that application of the doctrine
 9 would work an injustice on him.
10        Issue preclusion bars Plaintiff’s claims here and are therefore dismissed.
11 Parties do not contest the identity of parties or the final judgment requirement; they
12 disagree whether the issues are identical and whether application of the doctrine
13 would work an injustice. Although Plaintiff purports that the instant case arises out
14 of a different foreclosure effort (although he introduces no evidence or facts to this
15 effect), the issue in both cases is whether Bank of America has authority to enforce
16 the Note and whether MERS had authority to transfer its interest in the Deed of
17 Trust to Bank of America. This issue has already been litigated and ended in a
18 binding settlement and final judgment. Plaintiff’s argument that application of the
19 doctrine would work an injustice rests on his belief that it would result in dismissal
20 of this case. However, that is not relevant to the injustice requirement; instead,
21 injustice occurs only if assertion of the doctrine prevents a party from presenting
22 an issue that he did not have a full and fair opportunity to present in the prior case.
23 Plaintiff had both the incentive and the opportunity to raise his claims in the
24 Second Suit. There is no injustice in applying issue preclusion here. Accordingly,
25 Defendants’ motion is granted because Plaintiff’s claims are barred by issue
26 preclusion.
27 //
28 //

     ORDER DISMISSING CASE * 11
     Case 2:20-cv-00158-SAB   ECF No. 36    filed 11/13/20   PageID.375 Page 12 of 12



1         Accordingly, IT IS ORDERED:
2         1. Defendants Bank of America, N.A., and MERS’s Motion to Dismiss, ECF
3 No. 22, is GRANTED.
4         2. Defendant Quality Loan Service Corporation of Washington’s Motion to
5 Dismiss Complaint and Joinder in Bank of America and MERS’s Motion to
6 Dismiss, ECF No. 24, is DISMISSED as moot.
7         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
8 this Order, provide copies to counsel, enter judgment in Defendants’ favor, and
9 close the file.
10        DATED this 13th day of November 2020.
11
12
13
14
15
                                                  Stanley A. Bastian
16
                                           Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 12
